Exhibit 10.37

Cerus Corporation

Amended and Restated Non-Employee Director Compensation Policy

Effective: January 1, 2012

Each member of the Board of Directors (the “Board”) who is not also serving as
an employee of Cerus Corporation (“Cerus”) or any of its affiliates (each such
member, a “Director”) will receive the following compensation for his or her
Board service:

Annual Cash Compensation

The annual cash compensation amount set forth below is payable in equal
quarterly installments, payable in advance during the first 30 days of each
quarter in which the service will occur. If a Director joins the Board at a time
other than effective as of the first day of the calendar year, each element of
the annual cash compensation set forth below will be pro-rated based on days
served in the applicable calendar year, with the pro-rated amount paid for the
first quarter in which the Director provides the service (payable not later than
30 days after the Director commences such service), and regular full quarterly
payments thereafter The annual cash compensation is vested upon payment

1. Annual Cash Retainer:

 

  a. Chairman of the Board: $57,500

 

  b. All other Directors: $35,000

2. Committee Chair Service Fee:

 

  a. Chairman of the Audit Committee: $26,000

 

  b. Chairman of the Compensation Committee: $12,500

 

  c. Chairman of the Nominating and Corporate Governance Committee: $10,000

3. Committee Member (non-Chair) Service Fee:

 

  a. Audit Committee: $13,000

 

  b. Compensation Committee: $8,000

 

  c. Nominating and Corporate Governance Committee: $6,000

Equity Compensation

The equity compensation set forth below will be granted under the Cerus
Corporation 2008 Equity Incentive Plan (the “Plan”). All stock options granted
under this policy will be non-statutory stock options, with an exercise price
per share equal to 100% of the “Fair Market Value” (as defined in the Plan) of
the underlying Cerus common stock on the date of grant, and a term of not more
than ten (10) years from the date of grant. All stock options granted under this

 

1.



--------------------------------------------------------------------------------

policy will be made automatically in accordance with the terms of this policy
and the Plan, without the need for any additional corporate action by the Board
or the Compensation Committee of the Board. All equity awards granted under this
Policy will become fully vested as of immediately prior to a “Change in Control”
(as defined in the Plan), subject to the Director’s “Continuous Service” (as
defined in the Plan) as of such time.

1. Initial Grant: On the date of the Director’s initial election to the Board
(or, if such date is not a market trading day, the first market trading day
thereafter), the Director will be granted a stock option for 25,000 shares of
Cerus common stock, with such option vesting in forty-eight (48) equal monthly
installments, such that the option is fully vested on the fourth anniversary of
the date of grant, subject to the Director’s Continuous Service.

2. Annual Grant: On the first market trading day of each calendar year, each
Director will be granted a stock option for the number of shares of Cerus common
stock set forth below, with such option vesting in twelve (12) equal monthly
installments on the last day of each month (with the first such vesting date
being the last day of the month in which such option was granted) such that the
option is fully vested on December 31 of the year in which such option was
granted, subject to the Director’s Continuous Service:

 

  a. Chairman of the Board: 32,500 shares*

 

  b. All other Directors: 25,000 shares*

 

* In the case of the first annual grant to a Director, this number of shares
will be pro-rated based on the number of days served as a Director in his or her
first calendar year of service as a Director. For example, if an individual
commenced service as a Director on July 1, 2012, he will receive an annual grant
on January 2, 2013 covering 12,500 shares – i.e., 50% of the 25,000 annual
grant.

 

2.